t c memo united_states tax_court geraldine h pearson petitioner v commissioner of internal revenue respondent docket no filed date marc k sellers for petitioner ann m murphy for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner's federal_income_tax of dollar_figure for dollar_figure for and dollar_figure for and additions to tax of dollar_figure for for negligence under sec_6653 and dollar_figure for and dollar_figure for for failure to timely file under sec_6651 after concessions the sole issue for decision is whether petitioner operated her farm with an actual and honest profit objective in and we hold that she did not section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner lived in oregon city oregon when she filed her petition petitioner's parents and grandparents were farmers petitioner is experienced and knowledgeable about farming she learned how to handle farm animals and equipment and how to ride and show horses competitively when she was a teenager at age petitioner was designated to manage her family's farm while her father served in world war ii petitioner has lived on a farm since petitioner qualified and was nominated for the american olympic equestrian team in petitioner graduated from the university of oregon in she taught riding and philosophy in pennsylvania from to petitioner worked on a montana cattle ranch during part petitioner conceded that she is not entitled to deduct dollar_figure for employee business_expenses that she claimed on her return respondent conceded that petitioner is not liable for additions to tax under sec_6651 for and or under sec_6653 for of from to she held short-term or part-time positions with several employers including kgon radio h richard sellars advertising bg record distributors white stag manufacturing hood river distillers and enterprise courier petitioner has raised livestock since from to the time of trial petitioner's farm activities included caring for cattle and sheep and breeding showing and selling horses petitioner's farm consists of her parents' acre farm which they gave her in acres petitioner bought in which adjoin her parents' farm and acres petitioner has leased since petitioner used the acres as a farm from until the time of trial the farm consists entirely of pasture land petitioner’s farm is in oregon city oregon petitioner taught at mt angel college from to and at portland community college from to during the first years petitioner taught hours per week after several years of teaching petitioner did special projects at home or at other locations not disclosed in the record in or petitioner had a 180-day contract as a member of the staff of the president of portland community college in and petitioner took a leave of absence from teaching to pursue graduate work at oregon state university petitioner lived on her farm and commuted days each week to school petitioner spent year on her farm writing her dissertation petitioner has never employed anyone to help her with the farm petitioner has managed horse shows and trials worked on farms in oregon and montana acted as an agent in the sale of cattle sheep and horses managed a big_number head experimental goat herd for the oregon health sciences center and raised and sold horses to the american olympic team petitioner decreased her cattle and sheep holdings in because market conditions were poor she expanded her operations in to include horticultural products there are two houses on petitioner's farm petitioner lived in one and rented the other to carl schaeffer schaeffer in schaeffer was not a farmer schaeffer lived at the house for less than year during the years in issue petitioner had about sheep to head of cattle and tons of hay on her farm petitioner kept to horses on the farm for breeding petitioner worked full time on her farm during academic breaks and summers during the school year petitioner did farm work mornings and evenings during the week and all day on weekends petitioner cut raked and bailed hay hauled manure reseeded pastures trimmed weeded sprayed irrigated maintained the barn repaired buildings and fences bought and sold hay and grain and cultivated petitioner also fed castrated docked inoculated trained marketed shipped and sold her livestock b petitioner's employment in virginia in date petitioner signed a 5-year contract to serve as headmistress of the foxcroft girls' academy foxcroft in middleburg virginia at that time petitioner intended to remain in virginia for years before leaving for foxcroft petitioner entered into an oral contract with jan stockfleth stockfleth stockfleth owned a farm in canby oregon stockfleth agreed to supervise and maintain petitioner's livestock operation petitioner agreed to give stockfleth the hay the proceeds of the wool crop and one- half of the proceeds of the lamb crop petitioner received the other half of the proceeds of the lamb crop petitioner agreed to pay any extraordinary expenses such as veterinary bills petitioner did not agree to pay stockfleth a salary or fee stockfleth however billed petitioner dollar_figure for her services petitioner paid this amount stockfleth visited petitioner's farm twice a week while petitioner was in virginia during lambing season stockfleth or her daughter visited petitioner's farm every day other friends and neighbors of petitioner also helped or were available to help with the farm if there were any emergencies darrel terry a neighboring farmer was available for emergency assistance for the cattle terry tosney a neighboring farmer was available to help with the sheep elizabeth dixon dixon a friend cared for the horses petitioner called dixon a couple of times from virginia to discuss the farm petitioner called the people responsible for her farm at least twice a week while she was in virginia petitioner sold a horse named fraulein oneonta for dollar_figure to an oregon buyer in date petitioner began working at foxcroft on date petitioner left some unmarketable horses in oregon and took four horses to virginia petitioner intended to have the horses she left behind shipped to her to sell after they attained marketable age petitioner was injured in date she suffered from reflex sympathetic dystrophy and could not complete her duties as headmistress of foxcroft in date the foxcroft board_of directors relieved petitioner of her position petitioner entered into a termination agreement with foxcroft on date c petitioner's post-foxcroft activities petitioner lived at salem farm in upperville virginia from march to date petitioner went to her farm in oregon twice between january and date in date petitioner permanently returned to her farm petitioner gave two horses to gerth christensen christensen in date the record does not indicate why petitioner gave the horses to christensen from until the time of trial petitioner received pension payments completed some consulting contracts and taught some classes petitioner bought equipment to help her avoid injury from her physical condition petitioner made capital and fencing improvements cared for cattle and sheep marketed horses and expanded operations to include horticultural products petitioner suffered unexpected losses during the years in issue including theft of livestock a decline in the sheep market and unanticipated repairs petitioner's farm was producing cattle sheep and hay at the time of trial d petitioner's records history of losses and tax returns petitioner did not have a separate bank account for her farm petitioner marked an asterisk on stubs of checks she used for farm expenses she maintained a separate ledger for her farm petitioner's farm records were adequate to prepare her tax returns petitioner did not keep or analyze her records to evaluate how her farm performed petitioner reported no federal_income_tax liability from until the time of trial petitioner's tax returns were prepared by william holdner a certified_public_accountant c p a petitioner had income deductions and net farming losses as shown in the chart below deductions before net_loss before net_loss including year income depreciation depreciation depreciation depreciation dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the amounts for to are correct in the stipulation but the totals are incorrect the totals here are correct big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner lost money on her farm in of the years that she operated it opinion a requirement that petitioner have a profit objective sec_183 disallows certain deductions for activities not conducted for profit in this context profit means economic profit independent of tax savings 85_tc_237 84_tc_564 81_tc_210 an activity is conducted for profit if the taxpayer engages in the activity with an actual and honest profit objective surloff v commissioner supra 78_tc_642 affd without published opinion 702_f2d_1205 d c cir the burden_of_proof is on the taxpayer 72_tc_411 affd without published opinion 647_f2d_170 9th cir we give greater weight to objective facts than to a taxpayer's statement of intent 89_tc_986 seaman v commissioner supra b whether petitioner had a profit objective sec_1_183-2 income_tax regs lists nine factors we may consider in deciding whether an activity is engaged in for profit these factors are the manner in which the taxpayer conducts the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profit if any which is earned the expectation that the assets used in the activity may appreciate in value the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved no single factor controls 86_tc_360 golanty v commissioner supra manner in which the taxpayer conducts the activity conducting an activity similarly to comparable businesses which are profitable may indicate that a taxpayer engaged in the activity for profit 72_tc_659 sec_1_183-2 income_tax regs maintenance of complete and accurate records may indicate that the taxpayer has a profit objective 90_tc_960 affd without published opinion 899_f2d_18 9th cir petitioner contends that her activities were businesslike because she maintained a separate ledger for her farm made notations on her checks indicating that they were for business_expenses and had a c p a prepare her tax returns we disagree petitioner did not use her records to evaluate how her farm performed when asked if her farm was profitable based upon its history of income and expenses petitioner testified as follows i just don't know that i am really capable of analyzing those figures it's not my field at all i really hate to get into something that is so alien to me as accounting that's why i've always given all my things to an accountant to do i've never made out my own income_tax returns i really don't feel capable of even analyzing these charts petitioner testified that her position at foxcroft increased her ability to sell her horses we disagree petitioner sold a horse month before becoming the headmistress of foxcroft to an oregon buyer and gave two horses away in date but she did not introduce any convincing evidence that she tried to sell horses in virginia petitioner's agreeing to a 5-year commitment in virginia and her failure to show that she tried to sell her horses while in virginia detract from her claim that she ran her farm with a profit objective petitioner contends that the fact that she reduced the amount of her livestock in in response to changing market conditions and added horticultural products in shows that she had a profit objective petitioner introduced no evidence that these changes produced any income it is true that the discontinuation of an unprofitable operation may suggest that the activity was conducted in a businesslike manner see seebold v commissioner tcmemo_1988_183 however petitioner's reduction of her livestock in and her addition of horticultural products in are not sufficient changes in her operations to show that she had a profit objective petitioner has not shown that she ran her farm in a manner similar to comparable businesses this factor favors respondent the expertise of the taxpayer or the taxpayer's advisers efforts to gain experience and a willingness to follow expert advice can indicate that a taxpayer has a profit objective see engdahl v commissioner supra pincite respondent concedes that petitioner has farming expertise this factor favors petitioner the taxpayer's time and effort the fact that a taxpayer devotes a substantial amount of time and effort to conduct an activity may indicate that the taxpayer has a profit objective sec_1_183-2 income_tax regs however the fact that a taxpayer devotes little or no time to an activity does not necessarily mean that the taxpayer lacks a profit objective if the taxpayer arranges for qualified persons to carry on the activity sec_1_183-2 income_tax regs see hughes v commissioner tcmemo_1989_528 palmer v commissioner tcmemo_1981_354 petitioner devoted a substantial amount of time to farm activities while she was in oregon petitioner estimated that she spent big_number hours in big_number hours in and big_number hours in working on the farm she estimated that she worked hours per day on days that she worked away from the farm and hours per day during weekends vacations and other days that she had no outside work in contrast petitioner devoted relatively little time and effort to her farm from date to date when she was in virginia petitioner contends that her moving to virginia does not show that she lacked a profit objective because she arranged for friends to manage her farm she testified that she contacted persons responsible for the various farm operations and livestock in her absence by telephone at least twice a week while in virginia stockfleth visited petitioner's farm twice a week during lambing season stockfleth or her daughter visited petitioner's farm every day we cannot reconcile the small amount of time stockfleth or anyone else spent at the farm during petitioner's absence with the substantial amount of time petitioner estimated she spent working on the farm if petitioner spent the time working on the farm stated above then it appears that the arrangement with stockfleth and petitioner's neighbors was inadequate conversely if stockfleth's occasional visits and the availability of others to help in emergencies were sufficient to run the farm petitioner has not adequately explained why she had to devote as much time to the farm as she did this factor favors petitioner somewhat taxpayer's success in other activities the fact that a taxpayer has previously engaged in similar activities and converted them from unprofitable to profitable may indicate that he or she has a profit objective even though the activity is presently unprofitable sec_1_183-2 income_tax regs petitioner points out that she has successfully managed horse shows and trials worked on farms in oregon and montana acted as an agent in the sale of cattle sheep and horses managed a big_number head experimental goat herd for the oregon health sciences center raised and sold horses to the american olympic team and was nominated for the american olympic equestrian team petitioner has had many impressive accomplishments however she has not shown that she operated businesses profitably or converted similar activities from unprofitable to profitable sec_1_183-2 income_tax regs petitioner has not introduced any credible_evidence that any of her prior endeavors were financially successful this factor favors respondent taxpayer's history of income or losses a history of substantial losses may indicate that the taxpayer did not conduct the activity for profit golanty v commissioner t c pincite sec_1_183-2 income_tax regs however a taxpayer may have a profit objective even if the activity has a history of losses without any profit 45_tc_261 affd 379_f2d_252 2d cir petitioner's farm generated substantial losses from to petitioner's farm lost dollar_figure not counting depreciation and dollar_figure counting depreciation during the years in issue to petitioner lost dollar_figure not counting depreciation and dollar_figure counting depreciation craig gee gee the revenue_agent who audited petitioner's returns testified that petitioner said during the audit that she had a profit in only of the years she ran the farm that profit was for a year in the 1970's gee's testimony was based on his contemporaneous written notes petitioner said that she did not recall making this statement we see no reason to doubt gee's testimony in light of the fact that he based it on contemporaneous notes and petitioner has no contrary recollection this factor strongly favors respondent amount of occasional profits if any small occasional profits with large continuous losses may indicate that a taxpayer does not have a profit objective sec_1_183-2 income_tax regs petitioner had no profits in any year from to and she apparently had a profit in only of the years she ran the farm petitioner correctly contends that a profit objective may be present even if there is no profit and that she must have only an actual and honest profit objective not a reasonable expectation of profit petitioner cites siegal v commissioner tcmemo_1992_334 in siegal the taxpayers bought a deteriorated citrus grove and an overgrown pasture the taxpayers put the property into good condition although the taxpayers had losses from to we held that they had a bona_fide profit objective during the years in issue to id respondent's case is much stronger here than in siegal v commissioner supra petitioner's farm had no profitable years from to and had a profit in only year out of the years that she operated it petitioner contends that she made money from selling three horses good mixture in or for dollar_figure rimrock in for dollar_figure and thatcher in for dollar_figure petitioner's claim that these sales show that she had a profit objective is unconvincing those isolated sales in view of her losses do not show that she operated the farm with a profit objective petitioner points out that she had unexpected losses during the years in issue from the theft of livestock a decline in the sheep market and unanticipated equipment repairs unforeseen losses beyond the control of the taxpayer are considered in deciding whether the taxpayer conducted the activity for profit sec_1_183-2 income_tax regs petitioner has not shown however that without these losses her farm would have been profitable this factor favors respondent petitioner also sold fraulein oneonta for dollar_figure in taxpayer's expectation of appreciation in value whether the taxpayer expects the property used in the activity to appreciate in value is considered in deciding whether the taxpayer has a profit objective 748_f2d_890 4th cir revg tcmemo_1983_165 see 77_tc_1326 ndollar_figure a taxpayer may intend to derive a profit from an activity even if the activity is not currently profitable if the taxpayer expects income from the activity and appreciation of the assets used in the activity to exceed the expenses of the activity sec_1_183-2 income_tax regs petitioner contends that counting appreciation in the value of her land she has shown that she had an actual and honest profit objective we disagree because she has not proven that the appreciation in the value of her farm plus farm income exceeded her farm_losses or that she expected it to do so petitioner submitted at best inconclusive evidence about the value of the acres of land she bought in for dollar_figure petitioner offered a letter from a j caragol sr an associate broker with the residential real_estate department of coldwell banker caragol letter the caragol letter stated that the fair_market_value of petitioner's farm is dollar_figure the letter is not dated it does not state the fair_market_value of petitioner's parents' land when she received it it does not state how the land was appraised and it does not distinguish between the value of the land and the improvements to the land we did not admit the caragol letter into evidence because it was not available at trial much le sec_15 days before trial as required by the standing_pretrial_order it is important for us to know the fair_market_value of petitioner's land when she acquired it because without that value we would be comparing the fair_market_value of petitioner' sec_147 acres during the years in issue to the dollar_figure petitioner paid for acres in such a comparison inflates the appreciated value of petitioner's farm the value of the land when petitioner acquired it is the amount for which she could have sold the land if she did not farm it we evaluate how much the land appreciated while she farmed it even if we had admitted the caragol letter into evidence it would not have shown how much petitioner's land has appreciated while she operated the farm the record does not show the fair_market_value of the acres when petitioner acquired it and there is no evidence about how caragol made the estimate the clackamas county department of assessment and taxation sent several letters to petitioner in which give the real market land value of petitioner's land on date the letters do not define real market land value and we do not know how it compares to fair_market_value the court gave petitioner an opportunity to seek a stipulation with respondent after trial relating to the admission of documents such as this letter the parties did not so stipulate petitioner's land is listed by the clackamas county department of assessment and taxation as four separate lots the following chart shows the assessed values of the lots in and lot acres assessed value assessed value dollar_figure not in record dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number we cannot meaningfully compare these figures because the record does not contain the assessed value for lot petitioner testified that the assessed value of her farm increased by dollar_figure from to petitioner's calculation however mixes apples with oranges petitioner subtracted the assessed value for from the real market land value while the record does not define real market land value we know that it is different than assessed value because the tax statement issued by the clackamas county tax collector lists these values separately even if petitioner's land appreciated by dollar_figure from to petitioner has not shown that amount exceeded her losses petitioner's net losses from to were dollar_figure not counting depreciation and dollar_figure counting depreciation the record does not show the amount of petitioner's losses before we do not speculate as to the amounts of petitioner's losses before but we note that petitioner had losses in out of years petitioner has not shown that she in fact ever considered whether land appreciation would more than offset her losses much less that it did so this factor favors respondent financial status of taxpayer substantial income from sources other than the activity especially if the losses generate substantial tax benefits may indicate that the taxpayer is not conducting the activity for profit sec_1_183-2 income_tax regs petitioner contends that because she is not wealthy her purpose in having a farm was not to offset substantial income from other sources we disagree while petitioner is not wealthy her farm_losses enabled her to avoid paying federal income taxes from to petitioner's farm_losses compared to her other income5 are as follows year schedule f losses nonfarm income dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number this includes gross_income from foxcroft oregon state board_of higher education interest and dividend income and income from pensions from the state of oregon public employees retirement_system and portland community college for the years for which we have petitioner's tax returns petitioner's nonfarm income exceeds her farm_losses by only dollar_figure petitioner's farm_losses have generated substantial tax benefits this factor favors respondent elements of personal pleasure the presence of recreational or personal motives in conducting an activity may indicate that the taxpayer is not conducting the activity for profit sec_1_183-2 income_tax regs see faulconer v commissioner f 2d pincite 59_tc_312 suffering is not a prerequisite to deductibility however for losses from an activity to be deductible the taxpayer's objective in conducting the activity must be to realize a profit bessenyey v commissioner t c pincite petitioner testified that she did not farm for fun but we think the objective facts show otherwise she suggested no reason other than enjoyment to explain why she conducted an activity which lost money for out of years this factor favors respondent c conclusion while no one factor controls abramson v commissioner t c pincite we find it significant that petitioner's farm had a long history of losses that petitioner derived substantial tax benefits from these losses and that petitioner left her farm in oregon to work in virginia we hold that petitioner did not operate her farm for profit in and to reflect the foregoing and concessions decision will be entered under rule
